Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/29/22 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, IDS, and 1.132 declaration of Inventor Voytik-Harbin, filed 8/29/22, have been entered.

2.   Claims 106, 107, 109-121, and 123-125 are under examination.

3.   In view of applicant’s amendments all previous rejections have been withdrawn.  Accordingly, the inventor’s declaration and applicant’s remarks have been rendered moot.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 106, 107, 110-113, 115-121, and 123-125 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Number 2010/0272697 (IDS) in view of Blum et al. (2016).

The ‘697 application teaches:
106. (amended) An injectable or implantable composition (see particularly, paragraphs [0077] and [0080]) comprising oligomeric collagen and insulin-producing cells in a buffer (see particularly, paragraphs [0048], [0054] and [0075]).

107. (New) The collagen-insulin-producing cell composition of claim 106, wherein the collagen is type I collagen (see particularly, paragraph [0036]).

110. (New) The collagen-insulin-producing cell composition of claim 109, wherein the pH of the composition is physiologic pH and where the ionic strength of the composition is physiologic ionic strength. (see particularly, paragraph [0059]).

111. (New) The collagen-insulin-producing cell composition of claim 107 in the form of a suspension, wherein the insulin-producing cells are pancreatic islets (see particularly, paragraph [0017]).

112. (New) The collagen-insulin-producing cell composition of claim 111, wherein the islets are dog, cat, rodent, porcine, or human islets (see particularly, paragraph [0024]).

113. (New) The collagen-insulin-producing cell composition of claim 111, wherein the islets are one or more of autograft islets, allogeneic islets, or xenogeneic islets (see particularly, paragraphs [0081 and [0101]).

115. (New) The collagen-insulin-producing cell composition of claim 107 in the form of a suspension, wherein the insulin-producing cells are pancreatic beta cells (see particularly, paragraph [0017]).

116. (New) The collagen-insulin-producing cell composition of claim 107, wherein the insulin- producing cells are stem-cell derived insulin producing-cells, progenitor-derived insulin- producing cells, or genetically modified cells (see particularly, paragraph [00026]).

117. (New) The collagen-insulin-producing cell composition of claim 116, wherein the insulin- producing cells are stem-cell derived insulin producing-cells and are derived from induced pluripotent stem cells, embryonic stem cells, or adult stem cell. (see particularly, paragraph [0026]).

118. (amended) An injectable or implantable graft collagen composition (see particularly, paragraphs [0077] and [0080])  comprising oligomeric collagen, a buffer, and insulin-producing cells in semi-solid form, wherein the collagen is type I collagen (see particularly, paragraphs [0048], [0054] and [0075]).

119. (New) The composition of claim 118, wherein the collagen is polymerized oligomeric collagen (see particularly, paragraph [0054]).

120. (New) The composition of claim 119, wherein the cells are pancreatic islet cells or beta cells (see particularly, paragraph [0017]).

121. (New) A method of treating metabolic disorders by administering to a mammal an effective amount of a composition comprising oligomeric collagen and insulin-producing cells, wherein the collagen is type I collagen (see particularly, paragraphs [0048], [0054], and [0008]).

123. (amended) The method of claim 122, wherein the collagen-insulin-producing cell composition is in a semi-solid form (see particularly, paragraph [0054].

124. (amended) The method of claim 123, wherein the semi-solid form comprises fibrillar collagen networks. (see particularly, paragraph [0054]).

125. (amended) The method of claim 123, wherein the fibrillar collagen networks form ex vivo or in vivo (see particularly, paragraph [0054], an inherent property).

The reference differs from the claimed invention in that it does not teach the use of oligomeric collagen.

Blum teaches many advantages of oligomeric collagen over the collagen of the ‘697 application:
“…This method, which integrates the suprafibrillar assembly capacity of oligomers and controlled fluid reduction by confined compression, supports the rational and scalable design of a broad range of collagen-fibril materials and cell-encapsulated tissue constructs for tissue engineering applications,” (Abstract),
“In order to overcome the limitations of collagen monomer matrices, methods have been described for creating high density collagen-fibril constructs that better approximate the structural hierarchy and mechanical properties of mature tissues…,” (Introduction),
“Collectively, results from this work are important because they support the rational and scalable design of a broad range of collagen constructs and cell-encapsulated tissue constructs for tissue engineering and regenerative medicine applications,” (Introduction),
	“…oligomers…maintain their natural intermolecular crosslinks and have higher average molecular weights than monomers, which likely contributes to their uncommon self-assembly properties. Oligomers exhibit rapid fibril and suprafibrillar self-assembly yielding highly interconnected collagen-fibril matrices10 with dramatically improved shape retaining capacity, mechanical integrity, resistance to cell-induced contraction, and reduced proteolytic degradation compared to their monomer counterparts,” (Results and Discussion),
“The present work demonstrates how controlled fluid reduction of oligomer matrices using confined compression significantly improves mechanical properties and proteolytic resistance in absence of exogenous crosslinking and other processing. It is important to note that all collagen-fibril constructs were stored in PBS prior to mechanical testing and demonstrated no discernible swelling over the range of densities studied,” (Results and Discussion),
“This new hierarchical design strategy involving self-assembling oligomers and controlled fluid reduction by confined compression effectively expands the range of acellular and cellular tissue constructs that can be rationally designed for medical and research applications including tissue engineered medical products and in vitro 3D tissue systems for basic research, drug discovery, and toxicity testing,” (Conclusions).

It would have been prima facie obvious at the time of filing to employ the oligomeric collagen of Blum et al. in the composition of the ‘697 application given all of the advantages set forth above of the oligomeric collagen of Blum et al. over the collagen of the ‘697 application.

6.   Claims 109 and 114 stand rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Number 2010/0272697 (IDS) in view of Blum et al (2016).

	The ‘697 application and Blum et al. (2016) been discussed above.

The ‘697 application teaches:
109. (New) The collagen-insulin-producing cell composition of claim 108, wherein the concentration of oligomeric collagen is between about 0.5 mg/mL and about 40 mg/mL.  This limitation comprises only the routine optimization of the composition for use in the claimed method.  Said optimization would have been obvious and well-within the purview of the ordinarily skilled artisan at the time of filing.

Note that the optimization of dosages/concentrations would have been prima facie obvious to one of ordinary skill in the art at the time of filing:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As set forth in MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

114. (New) The collagen-insulin-producing cell composition of claim 111, wherein the islets are derived from a genetically modified animal.  The source of the islets are irrelevant unless they comprise significantly different properties (which the specification does not disclose.  Accordingly, any convenient source of islets would have been prima facie obvious to the ordinarily skilled artisan at the time of filing.

It would have been prima facie obvious at the time of filing to employ the oligomeric collagen of Blum et al. in the composition of the ‘697 application given all of the advantages set forth above of the oligomeric collagen of Blum et al. over the collagen of the ‘697 application

7.   No claim is allowed.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 11/25/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644